DETAILED ACTION
The Office Action is responsive to the communication filed on 2/16/2022.
Claims 1-7 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kien T. Le, Reg. No. 64,167, on February 24, 2022.
The application has been amended as follows: 

1. (Currently Amended) A production planning apparatus, comprising: 
a memory configured to 
store, with respect to each of a plurality of process steps included in a production process for producing predetermined articles, [[the]] a number and type of resources for 
store, for each of the plurality of process steps, a required time for the setup step of the process step for each type of the resources for setup step; and 
a processor configured to, on the basis of the stored number and type of the resources for setup step and the stored required time for the setup step of the process step for each type of the resources for setup step, determine, among the resources for setup step, resources that are allocated to the setup steps of respective ones of the plurality of process steps in such a way that a total of required times required for the setup steps of respective ones of the plurality of process steps is minimized.  


Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 


Claims 1-7
Regarding claim 1, the prior art as described in the prosecution history describes:
A production planning apparatus, comprising: 
a memory configured to 
 

claim 1, the prior art as described in the prosecution history does not describe:
store, with respect to each of a plurality of process steps included in a production process for producing predetermined articles, a number and type of resources for setup step that are available for a setup step in which setup for performing work of the process step is performed, and 
store, for each of the plurality of process steps, a required time for the setup step of the process step for each type of the resources for setup step; and 
a processor configured to, on the basis of the stored number and type of the resources for setup step and the stored required time for the setup step of the process step for each type of the resources for setup step, determine, among the resources for setup step, resources that are allocated to the setup steps of respective ones of the plurality of process steps in such a way that a total of required times required for the setup steps of respective ones of the plurality of process steps is minimized.

Dependent claims 2-7 depend from independent claim 1 and are allowable for the same reasons as described above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher E. Everett/Primary Examiner, Art Unit 2116